Title: To James Madison from Richard M. Johnson, [ca. 10 December] 1812
From: Johnson, Richard M.
To: Madison, James


[ca. 10 December 1812]
Plan of a Winter Campaign of mounted force against the Savages, hostile to the U. States
The Objects
1st to secure the North Western frontier from Fort Wayne to the Mississippi 300 miles a direct course.
2d To prevent the North Western Army from having convoys of provisions destroyed, when the Army shall be lessened in the Spring
3d to furnish some inducement for the neutrality of the Savages in future.
The Indians of the Ilianois have left Piorias, & will winter about Fox River which runs into Ilianois at least 600 Warriors, The Indians of the Wabash have been routed from Tippicanoe by Genl Hopkins, & have determined to concentrate their forces upon the head of Wabash at least 300 Warriors. At Chicagu the Inds have collected & will spend the winter there say 300. On the St Joseph, & on L Michigan from its mouth to Chicagu Pottawattamies & others stragling 300 warriors, on the West of L Michigan up towards Green Bay a number of villages of the winebagoes & others, where 100. 150. & 200. warriors may respectively reside, in the winter these Tribes could not collect, want of provisions, & the care of the Squaws & children would prevent. Indians have been so harrassed & their wants made so imperious—by Russell Hopkins & Harrison, that the Spring will be more anxiously looked for, to take satisfaction on the Frontiers.
2ndly The Force & its organization
Two regiments each amounting to 640. men amply sufficient to traverse the whole country mentioned and disperse and destroy the various tribes within that circle—good officers & brave men alone will accomplish it. A company to consist of 80 men 4 companies 1 Battalion—2 Battalions 1 Regiment—the men to choose their officers—the Governor to commission them. A general order will answer the purpose of commissions if necessary—the force can be raised in Kentucky in 30 days. Take Fort Wayne as the point to commence operations—on account of its being a more secret rout & the enemy’s retreat would be cut off—or take the grand pass on Illinois 80 miles below from Piorias, which would be best on account of the contiguity of a rich settlement near the mouth of the Illinois which would afford forage & provisions, & the Illinois is navigable in Edward’s large bullet-proof boat up to Piorias. We take Fort Wayne as the place in supposition, and all things considered it is the best. The army may be considerd as at Fort Wayne, as all agree in the practicability of reaching to that post, there being only 85 miles frontier.
3rd. Preparations for the march from Fort Wayne. None can doubt the practicability of the campaign as to the men, if the horses can be provided for. In 30 lbs of the most nutritious food, such as Bacon, biscuits, sugar, coffee &c &c. each man would have 50 days provision, this without depending on resources in the enemy’s country. The horses present the only objection & this is more in imagination than reality. Mr Bond from Illinois & Mr. Greely of Michigan both say, a horse in that country with a quart of Salt would live the winter & not be in low order if not hardly used. The tops of trees in all seasons furnish nourishing food for horses—these would be cut down daily for night fortifications—the grass in some places is green—in no place (if dry) is it deprived of its nourishing quality. Horses, therefore, that would be selected would perform a journey of 30 days, 25 miles a day without grain—from Fort Wayne, Mr. Greely says in the dead of Winter traders go to the Mississippi from Detroit & no provision is ever made for horses, but depend on the natural growth—this is without any calculation of a supply in the enemy’s country—there is a quantity of corn in every village not already destroyed, particularly at Chicago & its vicinity—a number of Canadian French are here settled & with large farms—near lake Michigan on the St. Joseph at a Potawattamie village there is a quantity of corn, so at Masisinniway on the Wabash if not destroyed by a detachment from Genl. Harrison’s army—so there is on the Illinois near a river called Fox river running into Illinois. In addition to this a horse will live 20 days upon 3 pints of corn per day the 4 first days & afterwards on one quart per Day—make a deposit of grain at St. Mary’s or Fort Wayne, which could be done with ease, for 20 days. Each man could start from Fort Wayne with ten days forage for his horse & 30 for himself & no burthen, as the men would prefer to walk much to keep warm, unless in case of pursuing the enemy & forced marches. Another idea, 50 or 100 pack horses of grain to march with the army to lake Michigan 6 days, at which time dismiss the packs and take all the grain & food except what would carry the men to Fort Wayne—there would be no danger in the return to Fort Wayne—at the same time send back the sicks, the broken dow⟨n⟩ the Sick & all incumbrances—our numbers would be lessened some little, but we should be in better condition as to force and provision, than at Fort Wayne. The rout through the enemy’s country to be governed according to circumstances. From Fort Wayne 20 Beeves might be carried along to lessen the burthen of the horses without inconvenience 26 miles a day. The difficulties are now surmounted or if not the plan might be extended to very valuable purposes, in which case the whole force under Col. Russell and the Governors of the territories (the force in actual pay) might cooperate. By making deposits of forage and rations for 20 days at Fort Harrison & as high up the Illinois as would be safe with a company or two of rangers—the purchases to be made and the transportation to begin, the time fixed for the main army leaving fort Wayne. This would always be a sure fund to the army of mounted men—they would be in 6 or 8 days of forage & provisions, & if any part of the country should be left unexplored, the deposits at those places would enable the Campaign to go on again after dismissing the disabled, sick, worn down &c. as a less force would now be sufficient, the strong holds of the enemy being broken up. This is the outline, there are details not necessary to be entered into. Ten or 12 guides can be had whose fidelity will not be doubted, well acquainted with every foot of the Indian country. The campaign must be over by the 20t of March or first of April, or the waters of the Spring will make the country impassable for months. If the force should assemble too late it will furnish a valuable reinforcement to the North western army about that time lessened as it will be by the loss of the 4000 Kentucky volunteers.
The force here contemplated will be valuable if raised, not a minute ought to be lost. The proposition for this campaign has made the West rejoice. They expect something to be done. If the deposits should not be used by the mounted men, other troops will use them. The plan here presented in so many forms may be too complex and too expensive. It may be simplified in several particulars & perhaps it would be as well. 1t. all pack horses might be dispensed with, & also all deposits, giving the men one dollar a day to find themselves—here the expense will be lessened. 2d the deposits on the Illinois & Fort Harrison dispensed with, & if Colo Russell cooperated, he could pursue his rout in the same way, the men finding themselves at one dollar per day which is much the cheapest force.
The expence may be under 80,000$—it would not exceed 100,000—upon the plan in its extent. If successful how much more usefull than to keep troops inactive upon the frontiers.
Any verbal explanations will be given
Rh: M: Johnson
